IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
LILBURN NUNNELEE, II,
                                           NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
v.
                                           CASE NO. 1D14-2298
WILLIAM BOYETTE, as Personal
Representative of the Estate of
LINDA        CASH    BOYETTE,
deceased,

      Appellee.

_____________________________/

Opinion filed February 20, 2015.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Lilburn Nunnelee, II, pro se, Appellant.

No Appearance for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, CLARK, and ROWE, JJ., CONCUR.